Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Application/Election/Restrictions
2.	Applicant's election with traverse of Group I (claims 1-4 and 17-18) in the reply filed on August 23, 2022 is acknowledged.  The traversal is on the ground(s) that there is a technical relationship that involves the same special technical feature and a search of all the claims would not impose a serious burden on the Office and cites 37CFR1.475(a), MPEP§ 803, §806.03, MPEP §1893.03(d), MPEP §821.04(a) & (b) in support of the arguments. Applicant's arguments have been fully considered but they are not found persuasive. As previously made of record, a method of producing a cell mass comprising neural cells or neural tissue and non-neural epithelial tissue is taught by Kuwahara et al. (US2017/031396, as in IDS; see paragraphs [0019]; [0175]; [0216]; [0229]; [0299]; [0303]-[0304]; [0343]; [0337]-[0377]. p. 32-56, examples 1-36) and the art rejection below. Therefore, claim 1 does not recite a special technical feature, defined by the PCT rules as a feature that defines a contribution over the prior art.  Since the 1st claimed invention has no special technical feature, it cannot share a special technical feature with the other claimed inventions. Thus, Applicant’s inventions do not contribute a special technical feature when view over the prior art, they do not have a single inventive concept and so lack unity of invention. In addition, an application may properly be required to be restricted to one of two or more claimed inventions if they are able to support separate patents and they are either independent (MPEP § 806.04 - § 806.04 (j)) or distinct (MPEP § 806.05 - § 806.05 (i)). The Examiner has shown that the Groups I-VII are independent and with a different classification for the reasons in the previous Office action (see Paper mailed on June 24, 2022). MPEP § 803 provides that the separate classification (i.e., class and subclass) of distinct inventions is sufficient to establish a prima facie case that the search and examination of the plural inventions would impose a serious burden upon the Examiner as set forth in the Office action mailed June 24, 2022. Upon reconsideration, the restriction between Group I and Group III is withdrawn. Thus, claims 6-8 are included and under examination in this office action.
The requirement for the rest of restriction is still deemed proper and is therefore made FINAL.

3.	Claims 1-20 are pending. Claims 5, 9-16 and 19-20 are withdrawn with traverse (filed 8/23/22) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 23, 2022. 
4.	Claims 1-4, 6-8, and 17-18 are under examination in this office action.

Specification
5.	The disclosure is objected to because of the following informalities: The use of the term “StemFit” ([0134]; [0137]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.

Claim Objections
6.	Claims 3 and 17 are objected to because of the following informalities: “Wnt”, “BMP”, “TGF” or “PORCN” is not a unique or common abbreviation in the art. Applicants are required to spell out “Wnt”, “BMP”, “TGF” or “PORCN” at the first usage. Appropriate correction is required.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.  
Claims 1-4 and 17-18 encompass using 1) a genus of Wnt inhibitor including PORCN inhibitor and 2) a genus of BMP activator to obtain a cell mass comprising neural cells or neural tissue and nonneural epithelial tissue; or using 1) a genus of TGFbeta inhibitor and/or a genus SHH activator and 2) a genus of factor for maintaining undifferentiating state and using a genus of Wnt inhibitor and a genus of BMP activator to obtain a cell mass comprising neural cells or neural tissue and nonneural epithelial tissue.
Claims 6-8 encompass using 1) a genus of Wnt inhibitor including PORCN inhibitor and 2) a genus of BMP activator to obtain a cell mass comprising neural cells or neural tissue and nonneural epithelial tissue, then collecting and culturing nonneural epithelial cells; or  using 1) a genus of TGFbeta inhibitor and/or a genus SHH activator and 2) a genus of factor for maintaining undifferentiating state and using a genus of Wnt inhibitor and a genus of BMP activator to obtain a cell mass comprising neural cells or neural tissue and nonneural epithelial tissue, then collecting and culturing nonneural epithelial cells.
The specification only describes generation of neural tissue from human ES cells (KhES-1) using 1. StemFit medium+Y27632 (ROCK inhibitor) for 1-2 days and culture dish coated with Laminin 511-E8; 2. StemFit medium free of Y27632 (ROCK1 inhibitor) for 7 days; 3. differentiation induction using 5uM SB-431542 (TGF-beta inhibitor)+300nM SAG (SHH activator) for 6 days; then using a mixture of F-12+Glutamax and IMDM+Glutamax+5%knockout serum replacement+450uM 1-mono thioglycerol, 1x Chemically defined lipid concentrate, 50unit/ml penicillin-50ug/ml streptomycin +Y27632 (20uM, ROCK inhibitor)+ IWP-2 (2uM, Wnt inhibitor)+SB-431542 (1uM, TGF-beta inhibitor) for 2 days, then not containing Y27632 and containing IWP-2+SB-431542 at day 3.....for 28 days (comparative Example 1 and Fig. 1A-B). The specification only describes generation of cell mass containing neural tissue and nonneural tissue produced from human embryonic stem cells (hESCs), KhES-1) using a serum-free medium (StemFit) not containing Y27632 and containing IWP-2 (Wnt inhibitor), SB-431542(TGF-beta inhibitor), BMP4 (3nM) (final 1.5nM) on day 2 and then replacing a half amount of medium with a serum-free medium not containing Y27632 or BMP and containing IWP-2 and SB-431542 on day 6......24 for 28 days (Example 1). However, the claims are not limited to the use of a specific combination of media and agents and growth factors and culture conditions set forth above but also encompass using undefined media and agents and growth factors and culture conditions.  
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant is in possession of and what Applicant is claiming. 
M.P.E.P. § 2163 instructs:
An invention described solely in terms of a method of making and/or its function may lack written descriptive support where there is no described or art-recognized correlation between the disclosed function and the structure(s) responsible for the function. . . . 
An applicant may show possession of an invention by disclosure of drawings or structural chemical formulas that are sufficiently detailed to show that applicant was in possession of the claimed invention as a whole. . . . 
An applicant may also show that an invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics which provide evidence that applicant was in possession of the claimed invention, i.e., complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.” 
This standard has not been met in this case. From the specification, it is clear that Applicant is in possession of using the media and agents and growth factors and culture conditions shown in comparative Example 1 and Example 1 in the specification to generate and obtain a cell mass containing neural tissue and nonneural epithelial tissue or collecting and obtaining nonneural epithelial tissue. However, Applicant is not in possession of using other structurally and functionally undefined media and agents and growth factors and culture conditions for producing a cell mass containing neural tissue and nonneural epithelial tissue or collecting and obtaining nonneural epithelial tissue in the claimed method.  The specification fails to provide sufficient descriptive information, such as definitive structural or functional features of the claimed genus of a combination of media and agents and growth factors and culture conditions for producing a cell mass containing neural tissue and nonneural epithelial tissue or collecting and obtaining nonneural epithelial tissue. There is no description of the conserved regions which are critical to the function of the genus claimed. There is no description of the sites at which variability may be tolerated and there is no information regarding the relation of structure/characteristics of other combinations of media and agents and growth factors and culture conditions to the function of the specific combination used in comparative example 1 and example 1 in producing a cell mass containing neural tissue and nonneural epithelial tissue or collecting and obtaining nonneural epithelial tissue. Furthermore, the prior art does not provide compensatory structural or correlative teachings sufficient to enable one of skill to identify what other combinations of media and agents and growth factors and culture conditions might be.  Since the common characteristics/features of other combinations of media and agents and growth factors and culture conditions are unknown, a skilled artisan cannot contemplate the functional correlations of the genus with the claimed invention.   Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the genus of combination of media and agents and growth factors and culture conditions for producing a cell mass containing neural tissue and nonneural epithelial tissue or collecting and obtaining nonneural epithelial tissue.
Based on MPEP § 2161.01 and §2163, “to satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116”.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure of the encompassed genus of combination of media and agents and growth factors and culture conditions for producing a cell mass containing neural tissue and nonneural epithelial tissue or collecting and obtaining nonneural epithelial tissue, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  
Therefore, the claimed methods have not met the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement. See MPEP § 2161.01 and 2163.
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-8, and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuwahara et al. (US2017/0313976, as in IDS) as evidenced by Wang et al. (J. Med. Chem, 2013, 56:2700-2704)
Claims 1 and 3-4 are drawn to a method for producing a cell mass comprising 1) neural cells or neural tissue and 2) nonneural epithelial tissue, the method comprising (1) suspension-culturing pluripotent stem cells (PSCs) to form a cell aggregate in the presence of a Wnt inhibitor (a Wnt signal transduction pathway inhibiting substance); and (2) suspension-culturing the cell aggregate formed in (1) in the presence of a BMP activator (a BMP signal transduction pathway activating substance) to obtain a cell mass comprising 1) neural cells or neural tissue and 2) nonneural epithelial tissue.
Claims 2 and 17-18 are drawn to A method for producing a cell mass comprising 1) neural cells or neural tissue and 2) nonneural epithelial tissue, the method comprising: (a) maintenance-culturing PSCs in the absence of feeder cells and in a medium comprising 1) a TGF inhibitor (a TGF family signal transduction pathway inhibiting substance) and/or a SHH activator (a Sonic hedgehog (SHH) signal transduction pathway activating substance), and 2) a factor for maintaining an undifferentiated state; (1) suspension-culturing the PSCs, which were maintenance-cultured in (a), to form a cell aggregate in the presence of a Wnt inhibitor; and (2) suspension-culturing the cell aggregate formed in (1) in the presence of a BMP activator, to obtain a cell mass comprising 1) neural cells or neural tissue and 2) nonneural epithelial tissue.
Claims 6 and 8 are drawn to a method for producing a nonneural epithelial tissue sheet, the method comprising: the same steps as in claim 1 and further comprising (3) collecting the nonneural epithelial tissue from the cell mass obtained in (2); and (4) dispersing the nonneural epithelial tissue collected in (3) and culturing the cells on a flat plane to obtain a nonneural epithelial tissue sheet.
Claim 7 is drawn to a method for producing a nonneural epithelial tissue sheet, the method comprising: the same steps as in claim 2 and further comprising (3) collecting nonneural epithelial tissue from the cell mass obtained in (2); and (4) dispersing the nonneural epithelial tissue collected in (3) and culturing the cells on a flat plane to obtain a nonneural epithelial tissue sheet.
Kuwahara (US2017/0313976) teaches a method for producing a cell aggregate (cell mass) comprising retinal progenitor cell, neural retinal progenitor cell, photoreceptor precursor cell, photoreceptor cell, rod photoreceptor cell, cone photoreceptor cell, horizontal cell, amacrine cell, interneuron, ganglion cell, retinal pigment epithelial cell, and ciliary marginal zone cell, which are neural cell or a neural tissue and nonneural epithelial cells, wherein the method comprises culturing pluripotent stem cells (PSCs) in the absence of feeder cells and in a medium containing a TGF- inhibitor (SB431542, A-83-01, Lefty, or LDN193189)  and/or a SHH activator including Shh, SAG, Purmophamine, and a factor for maintaining undifferentiated state including an FGF; culturing the cells to form a cell aggregate in the presence of a Wnt inhibitor including IWP-2; culturing the cell aggregate in the presence or absence of a differentiation-inducing factor including BMP4, BMP2, BMP7 and GD7  to obtain an aggregate containing neural cells or a neural tissue and non-neural epithelial cells, which meet the limitations recited in instant claims 1-4, 6-8, and 17-18 (see abstract; paragraphs [0019]; [0175]; [0216]; [0229]; [0299]; [0303]-[0304]; [0343]; [0337]-[0377]; [0647]-[056. [0514]-Examples 22-23; [0249]-[0336]; [0319]-[0323]). The Wnt inhibitor including IWP-2 is a PORCN inhibitor as in claims 3 and 17 as evidenced by Wang et al. (see abstract; J. Med. Chem, 2013, 56:2700-2704). Kuwahara also teach methods for producing a nonneural epithelial tissue sheet comprising the steps of collecting the nonneural epithelial tissue from the cell mass obtained above; and dispersing the nonneural epithelial tissue collected in and culturing the cells on a flat plane to obtain a nonneural epithelial tissue sheet as in claims 6-7 (see paragraphs [0321]-[0336]). Thus, claims 1-4, 6-8, and 17-18 are anticipated by Kuwahara.


10.	Claims 1-4, 6-8, and 17-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ando et al. (US2018/0258388, published Sep 13, 2018, priority Sep 8, 2015) as evidenced by Wang et al. (J. Med. Chem, 2013, 56:2700-2704). 
Ando et al. teaches a method for producing cell aggregates (a cell mass) comprising 1) neural cells or neural tissue and 2) nonneural epithelial tissue, comprising (1) suspension-culturing pluripotent stem cells (PSCs) to form a cell aggregate in the presence of a Wnt signaling inhibitor including IWP-2 (i.e. a Wnt signal transduction pathway inhibiting substance); and (2) suspension-culturing the cell aggregate formed in (1) in the presence of BMP4 (i.e. a BMP signal transduction pathway activating substance) to obtain a cell mass comprising 1) neural cells or neural tissue and 2) nonneural epithelial tissue as in claims 1 and 3-4 ( see paragraphs [0089];  [0097]; [0113]; [0117]-[0140]). Ando teaches that the Wnt inhibitor including IWP-2 is a PORCN inhibitor as in claims 3 and 17 as evidenced by Wang et al. (see abstract; J. Med. Chem, 2013, 56:2700-2704). Ando also teaches that the suspension-culturing in (1) and/or (2) is performed in the further presence of a TGF inhibitor including SB431452 as in claim 18 (see paragraphs see paragraphs [0089]; [0097]; [0113]; [0117]-[0140] ). Ando also teaches that the nonneural epithelial tissue is a precursor tissue because they include retinal pigment epithelial cells as in claim 8 (see [0019]).
Ando also teaches a method for producing a cell mass comprising 1) neural cells or neural tissue and 2) nonneural epithelial tissue: retinal pigment epithelial cells, the method comprising: (a) maintenance-culturing PSCs in the absence of feeder cells and in a medium comprising 1) a TGF inhibitor including SB431452 (i.e. a TGF family signal transduction pathway inhibiting substance) and/or a SHH activator including SAG (i.e. a Sonic hedgehog (SHH) signal transduction pathway activating substance), and 2) a factor for maintaining an undifferentiated state including bFGF; (1) suspension-culturing the PSCs, which were maintenance-cultured in (a), to form a cell aggregate in the presence of a Wnt inhibitor including IWP-2; and (2) suspension-culturing the cell aggregate formed in (1) in the presence of  BMP4, to obtain a cell mass comprising 1) neural cells or neural tissue and 2) nonneural epithelial tissue as in claims 2 and 17-18 (see paragraphs [0089];  [0097]; [0113]; [0117]-[0140]).
Ando also teaches a method for producing a nonneural epithelial tissue sheet, further comprising: the steps of collecting the nonneural epithelial tissue from the cell mass obtained above; and dispersing the nonneural epithelial tissue collected in and culturing the cells on a flat plane to obtain a nonneural epithelial tissue sheet as in claims 6-7 (see paragraphs [0117]-[0140]) Thus, claims 1-4, 6-8, and 17-18 are anticipated by Ando (US2018/0258388). 

Double Patenting
11.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-4, 6-8, and 17-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10760050 and claims 1-4, 6-13 of U.S. Patent No. 10973854. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘050 patent and the ‘854 recite the same method steps and using the same materials as in instant claims and appear to be directed to achieving the same goal of producing a cell mass comprising neural cells and nonneural epithelial cells and also obtaining retinal pigment epithelial cells, which anticipate instant claims. While not identical, the claims of the instant application and the issued patents encompass an invention overlapping in scope. Thus, the instant and copending Application claim a non-distinct invention overlapping in scope.

12.	Claims 1-4, 6-8, and 17-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12, 17-19 of copending Application No. 16/766529, claims 1-13 of copending Application No. 16/692484. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Application Nos.  16/766529 and 16/692484 recite the same method steps and using the same materials as in instant claims and appear to be directed to achieving the same goal of producing a cell mass comprising neural cells and nonneural epithelial cells and also obtaining retinal pigment epithelial cells, which anticipate instant claims. While not identical, the claims of the instant application and the copending application encompass an invention overlapping in scope. Thus the instant and copending Applications claim a non-distinct invention overlapping in scope.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

13.	NO CLAIM IS ALLOWED.

14,	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANG-YU WANG whose telephone number is (571)272-4521.  The examiner can normally be reached on Monday-Thursday, 7:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Chang-Yu Wang
September 26, 2022


/CHANG-YU WANG/Primary Examiner, Art Unit 1649